DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2,10, 13, 17, 18, 24-26, 28, 37, 38, 44-52, 54, 71 are pending in this application and examined in this Office Action.

Status of Rejections
1.	The rejection of claims 1, 2, 8-10, 13, 17, 18, 24, 25, 28, 37, 38, 42, 44-46, 48-52 and 54 under 35 U.S.C. 103 as being unpatentable over Cypel-1 (of record) as evidenced by Cypel-2 (of record) and Steen (of record) in view of Iskender (of record) is withdrawn in view of the amendments to the claims. 

2.	The rejection of claims 26, 71 and 72 (parts a-c, e-h) under 35 U.S.C. 103 as being unpatentable over Cypel-1, Cypel2, Steen and Iskender as applied to claims 1, 2, 8-10, 13, 17, 18, 24, 25, 28, 37, 38, 42, 44-46, 48-52 and 54 above and further in view of Gao et al (“α1-Antitrypsin inhibits ischemia reperfusion-induced lung injury by reducing inflammatory response and cell death,” the Journal of Heart and Lung Transplantation 33(3): 309-315 2014)(cited on IDS filed 01/10/2018 as document no 13) is withdrawn in view of the amendments to the claims. 

3.	The rejection of claims 47 and claim 72 (part d) under 35 U.S.C. 103 as being unpatentable over Cypel -1, Cypel-2, Steen, Iskender as applied to claims 1, 2, 8- 10, 13, 17, 18, 24, 25, 28, 37, 38, 42, 44-46, 48-52 and 54 above, and in further view of Barnes (of record) (Barnes) ) is withdrawn in view of the amendments to the claims. 

New grounds of rejection necessitated by the amendments to the claims are set forth below and this Office Action is made Final. Applicant arguments remaining pertinent are addressed at the end of the Office Action.

New Grounds of Rejection

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  

1.	Claims 1, 2, 10, 13, 24, 25, 26, 28, 37, 38, 44, 45 are rejected  under 35 U.S.C. 103 as being unpatentable over Hassanein et al (US 2013/0011823)  in view of Dinarello et al (US 20090203580) (Dinarello). 
Hassanein discloses an ex vivo lung solution for machine perfusion of donor lungs (abstract).  Hassanein discloses [0005] there is a need for an ex-vivo organ care system that would permit an organ to be removed from the body and treated in isolation.  Hassanein discloses [0006] a method for perfusing one or more lungs ex-vivo for an extended period of time in a functional and viable state maintenance mode at near physiologic conditions before transplantation [0004] (the claimed “A method of ex vivo organ perfusion before transplantation of an organ comprising perfusing the organ ex vivo with a perfusion solution;” claim 1, preamble).
Hassanein discloses [0022] such extended ex-vivo maintenance times expand the pool of potential recipients for donor lungs and also provides the time needed for better genetic and HLA matching between donor organs and organ recipients, increasing the likelihood of a favorable outcome (the claimed “before transplantation”). Hassanein discloses [0022] the ability to maintain the organ in a near physiologic functioning condition also allows a clinician to evaluate the organ's function ex-vivo, and identify organs that are damaged.  Hassanein discloses [0022] this is especially valuable in the case of the lung, since lungs are often compromised as a direct or indirect result of the cause of the death of the donor.  Hassanein discloses [0022] increased ex-vivo organ maintenance times can also provide for an organ to be removed from a patient, treated in isolation ex-vivo (the claimed “ex vivo organ perfusion”), and then put back into the body of a patient. Hassanein discloses [0023] the perfusion solution may also include therapeutic components to help maintain the lungs and protect them against ischemia, reperfusion injury and other ill effects during perfusion.
Hassanein discloses [0030] the perfusion the solution may have a low-potassium concentration and that a low-level of potassium may protect the lung during high flow reperfusion and lead to a lower PA pressure (the claimed “and wherein in vitro, at the termination of the ex vivo perfusion before transplantation, the lung has at least one of the following characteristics: pulmonary arterial pressure (PAP) is decreased compared to the PAP at a time before or during the ex vivo perfusion;” claim 1 part a) (the claimed “and wherein in vitro, at the termination of the ex vivo perfusion before transplantation, the lung has at least one of the following characteristics: claim 2, second part a)  (the claimed ““pulmonary arterial pressure (PAP) in vitro is decreased compared to the PAP at a time before or during the ex vivo perfusion;” claim 44) and PVR (the claimed “pulmonary vascular resistance (PVR) is decreased compared to the PVR at a time before or during the ex vivo perfusion;” claim 1 part b) (claim 2, second part b) (the claimed “pulmonary vascular resistance (PVR) in vitro is decreased compared to the PVR at a time before or during the ex vivo perfusion;” claim 45).
Hassanein discloses [0038] the lung perfusion solution is provided at a physiological temperature and maintained throughout perfusion and recirculation (the claimed “wherein the perfusion solution is exposed to an environment having a normothermic temperature;” claim 1) (claim 2, part a).
Hassanein discloses [0007] [0007] a lung perfusion solution that can be used for machine perfusion of donor lungs and that the solution provides the components for maintaining a functional (e.g., under respiration) and viable lung ex-vivo at near physiologic conditions (the claimed “wherein each concentration of salt corresponds to its normal serum concentration in human blood;” claim 38). 
Hassanein discloses [0050] the lungs are ventilated (the claimed “wherein the lung is ventilated;” claim 10). 
Hassanein discloses [0068] the perfusion solution is from about 32C to about 37C (the claimed “wherein the perfusion solution is exposed to an environment having a normothermic temperature of from about 30 C to 38C;” claim 13).
Hassanein discloses [0035] the perfusion solution can contain disodium phosphate anhydrate, a physiologic balancing buffer or monopotassium phosphate to maintain the average pH of the solution during lung tissue perfusion (the claimed “combination of salts;” claim 28) (the claimed “combination of salts comprises one or more of …potassium ion;” claim 37).  Hassanein discloses [0041] the solution can comprise dextran40 (the claimed “dextran compound;” claim 28).

Hassanein differs from the claims in that the document fails to disclose ex vivo perfusion organ treatment with a solution comprising A1AT before transplantation.  However, Dinarello cures the deficiency.

Dinarello discloses A1AT can be used in therapeutic transplantations [0008] including organ transplant [0033].  Dinarello discloses the A1AT can be human [0044], [0090]  (the claimed “wherein the A1AT comprises human A1AT;” claim 24) and that the transplanted organ can be a lung [0028]. 
Dinarello discloses [0127] the A1AT can be a mutant which is generated to have no significant serine protease inhibitor activity (the claimed “wherein the A1AT is … recombinant;” claim 25).
Dinarello discloses [0043] the therapeutic composition comprising the A1AT can be administered to the organ to be transplanted before transplant.  Dinarello discloses [0105] the transplant survival can be increased (the claimed “perfusing an organ ex vivo with a perfusion solution comprising AAT;” claim 2, part a)) (the claimed “transplanting the ex vivo perfused organ into a recipient;” claim 2 part b).
Dinarello discloses [0006] the normal plasm concentration of A1AT ranges from 1.3 to 3.5 mg/ml, a value falling within the claimed range of 0.5 mg/ml to 5 mg/ml (claim 26).   It would have been obvious to one of ordinary skill to use that concentration of A1AT matching the normal plasma A1AT concentration in a perfusion solution prior to transplantation in view of the teachings of Hassanein disclosing [0006] perfusing one or more lungs ex-vivo for an extended period of time in a functional and viable state maintenance mode at near physiologic conditions before transplantation [0004].
 Dinarello  [0008] discloses one challenge to therapeutic transplantation is the damaging effects of the host immune system on the transplant. Dinarello discloses the composition can comprise A1AT [0042] and be used in flushing of organs [0038]. 
It would have been obvious to one of ordinary skill to modify the Hassanein ex vivo organ perfusion method by using a perfusion solution comprising alpha-1-antitrypsin (A1AT) as suggested by Dinarello in view of the teachings of Dinarello that [0043] the therapeutic composition comprising the A1AT can be administered to the organ to be transplanted before transplant and that [0105] the transplant survival can be increased
One of ordinary skill would have had a reasonable expectation of success in treating the organ with A1AT during perfusion before transplantation in view of the teachings of Dinarello discloses [0043] the therapeutic composition comprising the AAT can be administered to the organ to be transplanted before transplant and that  [0105] the transplant survival can be increased.
One of ordinary skill would have been motivated to use A1AT in the ex vivo perfusion solution before transplantation in view of the teachings of Dinarello that ATT can prolong graft survival and function [0030].

2.	Claims 17, 18, 46, 48-52 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Hassanein and Dinarello as applied to claims 1, 2, 10, 13, 24, 25, 26, 28, 37, 38, 44, 45 above and further in view of Cypel-1 (of record). The teachings of Hassanein and Dinarello above are incorporated herein in their entirety.   
Hassanein and Dinarello differ from the claims in that the documents fail to disclose whether the organ was donated after brain death (DBD) or after cardiac death (DCD).  However, Cypel-1 cures the deficiency.
Cypel-1 teaches a method of ex vivo lung perfusion (EVLP) wherein the lung is perfused in normothermic conditions  in order to examine the feasibility of utilizing high-risk lungs in lung transplants as 80% of donor lungs are potentially injured and therefore not suitable for transplants (Abstract/Background).  Cypel-1 discloses the desirability of increasing the number of available lungs for transplant (page. 1432, left column, second paragraph).  Cypel-1 discloses lungs which were acceptable at the end of the perfusion were transplanted into subjects (Abstract, Figure 1).
Cypel-1 discloses that the lungs have been donated after brain death or after cardiac death (page 1438, left column, second paragraph) (claim 17).
Regarding claim 18, Cypel-1 teaches that the lungs are stored in a cold storage transport (ie, below room temperature) before starting the method of perfusion (page 1432, right column, top paragraph).
Regarding claim 46, Cypel-1 discloses Ppeak is decreased as compared to a Ppeak sampled at a time during the ex vivo perfusion (figure 2D) was the same or lower at the end of ex vivo perfusion (figure 2) (the claimed “wherein the peak inspiratory pressure (Ppeak) sampled at the termination of the ex vivo perfusion is decreased compared to the Ppeak sampled at a time before or during the ex vivo perfusion’).
Regarding claim 48(b), Cypel-1 discloses (page 1437, figure 2C) the Cdyn was maintained compared to the Cdyn sample at a time during the ex vivo perfusion (the claimed “maintained compared to the Cdyn sample at a time during the ex vivo perfusion’).
Regarding claim 49, Cstat is the pulmonary compliance during periods without gas flow (Applicant’s specification [00116]) and Cdyn is the pulmonary compliance during periods of gas flow. Because Cypel-1 discloses the Cdyn was maintained during the ex vivo perfusion, one of ordinary skill would have had the reasonable expectation that Cstat would also be maintained compared to the Cstat sampled at a time during the ex vivo perfusion (the claimed “maintained compared to the Cdyn sample at a time during the ex vivo perfusion’) (claim 49, part a).
Regarding claim 50(a), Cypel-1 teaches (results) that the ratio of arterial oxygen partial pressure to fractional inspired oxygen (PaO2:FiO2) increased at the termination of the ex vivo perfusion (page 1437, figure 2A) (the claimed “wherein the ratio of arterial oxygen partial pressure to fractional inspired oxygen (PaO2/FiO2) at the termination of the ex vivo perfusion or at a time after the ex vivo perfusion is (a) increased compared to the PaO2/FiO2 at a time before or during the ex vivo perfusion’).
Regarding claim 51, Cypel-1 discloses (Results, page 1431) the PaO2:FiO2 before perfusion had a median of 335 mmHg (Abstract), a value of less than 350 mmHg (claim 51).
Regarding claim 52, Cypel-1 discloses (Results) the PaO2:FiO2 after perfusion increased to 414 and 443 mm H at 1 and 4 hours of perfusion respectively (Abstract) (the claimed “at least 400 mmHg or greater;” claim 52).
Regarding claim 54, as PO2:FiO2 increased, the PO2 had to increase as well if the fractional inspired oxygen remained the same or increased as a lung with improved properties would (claim 54).
It would have been obvious to one of ordinary skill to modify the Hassanein and Dinarello method by using organs donated after brain death or after cardiac death as suggested by Cypel-1 in view of the teachings of Cypel-1 disclosing the desirability of increasing the number of available lungs for transplant (page. 1432, left column, second paragraph). 
One of ordinary skill would have had a reasonable expectation of success in using donated organs for transplant in view of the teachings of Cypel-1 that ex vivo lung perfusion resulted in high risk donor lungs which were physiologically stable and led to results similar to those obtained with conventionally selected lungs (conclusion). 
One of ordinary skill would have been motivated to use organs donated after brain death or after cardiac death in view of the teachings of Cypel-1 disclosing the desirability of increasing the number of available lungs for transplant (page. 1432, left column, second paragraph).

3.	Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Hassanein and Dinarello as applied to claims 1, 2, 10, 13, 24, 25, 26, 28, 37, 38, 44, 45 above and further in view of Cypel -1, Cypel-2 and Barnes (all of record). The teachings of Hassanein and Dinarello above are incorporated herein in their entirety. 
 Hassanein and Dinarello differ from the claims in that the documents fail to disclose a determination of the plateau airway pressure (Pplat). However, Cypel -1, Cypel-2 and Barnes cure the deficiency.

Cypel-1 teaches that their method of ex vivo perfusion is provided for elsewhere, specifically in previous studies (p.1433). As evidenced by Cypel-2, a previous study describing the ex vivo normothermic technique utilized in Cypel-1, Pplat is essentially maintained (Figure 5). Cypel-1 does not teach that Pplat is decreased via their ex vivo perfusion method. However, Barnes cures the deficiency.
Barnes discloses (page 89, right column, second full paragraph) that in their study on mechanical ventilation (MV) of transplant recipient lungs that plateau pressure (pplat) is to be no greater than 30 cm/H2O. Barnes discloses (page 89, right column, second full paragraph) this is recommended as plateau pressures below this range result in no primary graft dysfunction (p. 89, Table 2). Barnes discloses (page 89, right column, second full paragraph) when the plateau is increased, it shows a higher rate of mortality. Barnes discloses (page 89, right column, second full paragraph) high Vt (tidal volume) during mechanical ventilation may  aggravate or cause lung injury.
It would have been obvious to one of ordinary skill to modify the Hassanein and Dinarello method by using a mechanical ventilation method resulting in a lower plateau pressure (Pplat) at the termination of ex vivo perfusion as suggested by Barnes in order to reduce or prevent lung injury as taught by Barnes (the claimed “wherein the organ is a lung and wherein the plateau airway pressure (Pplat) sampled at the termination of the ex vivo perfusion or at a time after the ex vivo perfusion is decreased compared to the Pplat sampled at a time before or during the ex vivo perfusion”) (claim 47).
One of ordinary skill would have had a reasonable expectation of success in obtaining a lower Pplat and preventing lung injury in view of the teachings of Barnes showing successfully preventing lung injury by using a lower PPlat value.
One would be motivated to lower the Pplat as higher pressure plateaus are known to have a greater risk of primary graft dysfunction and mortality (Barnes, p. 89, Table 2).

4.	Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over Hassanein and Dinarello as applied to claims 1, 2, 10, 13, 24, 25, 26, 28, 37, 38, 44, 45 above and further in view of Cypel1 (of record), Cypel2 (of record) and Gao (of record). The teachings of Hassanein and Dinarello above are incorporated herein in their entirety.  
From above, Hassanein  discloses [0022] the lung can be maintained ex vivo for 3-24 hours or more. Dinarello discloses [0006] the normal plasm concentration of A1AT ranges from 1.3 to 3.5 mg/ml.  Dinarello discloses [0006] under certain conditions, A1AT can behave as an acute phase reactant and increase 3-4-fold during host response to inflammation and/or tissue injury.
 Hassanein and Dinarello differ from the claims in that the documents fail to disclose the ex vivo perfusion is conducted for 6-12 hours or that the A1AT concentration is from 8 mg/ml to 12 mg/ml.  However, Cypel1, Cypel2 and Gao cure the deficiencies.
Gao discloses the results of A1AT treatment are dose-dependent (see, figure 1 (B) and (C)) and (page 311, right column, bottom paragraph) and that A1AT was used at 0.05 to 5 mg/ml (figure 1).  
Cypel-1 discloses the lung is human, Cypel-2 discloses (Abstract) the ex vivo perfusion for 12 hours (the claimed “six to twelve hours”). 
It would have been obvious to one of ordinary skill to modify the Hassanein and Dinarello method by using an optimized A1AT concentration as suggested by Gao for a 6-12 hour perfusion time as suggested by Cypel2 in order to optimize perfusion results.  
One of ordinary skill would have had a reasonable expectation of success in determining the optimal concentration to use in view of the teachings of Gao disclosing the A1AT results are dose dependent and Cypel-2 disclosing use of a 12 hour perfusion time.
One of ordinary skill would have been motivated to use an optimal A1AT concentration and perfusion for 6-12 hours in view of the teachings of Cypel-1 disclosing the desirability of increasing the number of available lungs for transplant (page. 1432, left column, second paragraph).

Response to Arguments

Applicant arguments, filed 10/07/2022, have been considered but not found persuasive.  Many of the arguments are moot in view of the new grounds of rejection, set forth above. Arguments remaining pertinent are addressed as follows.

1.	Applicant argues (page 2, bottom paragraph) 
Iskender and the present claims relate to different physiological processes, and the teachings of Cypel-1, Cypel-2, Steen, Iskender and/or A1AT product profile sheet would not provide a reasonable expectation that providing A1AT to an organ before transplantation during an ex vivo perfusion process would successfully improve the function of that organ. In addition, by this Amendment, claim 1 is amended to recite that the claimed method of ex vivo organ perfusion is before transplantation of an organ, and claims 1 and 2 are amended to recite that the organ is a lung, and to require that the A1AT successfully improves the function of at least one characteristic a-h during the ex vivo perfusion process, as measured in vitro.

In reply and contrary to the arguments, Iskender  and Steen are no longer references of a rejection, mooting the arguments thereto.  
Hassanein is newly cited for disclosing [0006] a method for perfusing one or more lungs ex-vivo for an extended period of time in a functional and viable state maintenance mode at near physiologic conditions before transplantation [0004].  Hassanein therefore discloses the claimed “A method of ex vivo organ perfusion before transplantation of an organ comprising perfusing the organ ex vivo with a perfusion solution” and the function of one or more parameters is improved as measured in vitro. 
Dinarello is newly cited and discloses [0043] the therapeutic composition comprising the A1AT can be administered to the organ to be transplanted before transplant (the perfusion solution).  Dinarello discloses [0105] the transplant survival can be increased (the claimed “perfusing an organ ex vivo with a perfusion solution comprising A1AT”) (the claimed “transplanting the ex vivo perfused organ into a recipient”).

2.	Applicant argues (page 2, top paragraph)
First, Applicant would like to clarify the differences between an “ex vivo perfusion” process as claimed herein versus a “reperfusion” process, for example, as discussed in Iskender. An ex vivo perfusion process is bathing an organ with a fluid, for example, a bloodless perfusate containing nutrients, proteins, and/or oxygen. This process is conducted in vitro and happens before transplantation during the assessment of an organ to determine if it is acceptable to undergo transplantation. On the other hand, reperfusion is a part of the transplantation procedure that occurs in vivo in the recipient. It is a restoration of blood flow to a previously ischemic tissue or organ (i.e., transplanted organ) that is already incorporated into the recipient’s body, where the artery (i.e., pulmonary artery in lung transplantation) clamp is released to restore blood flow from the recipient to the transplanted organ.

The Examiner appears to be under the impression that the A1AT in Iskender is infused in the recipient before transplantation. However, this is respectfully incorrect. Instead, Iskender teaches giving intravenous AIA T to recipients after transplantation has begun but before reperfusion (i.e., restoration of the flow of blood to the transplanted organ). See Iskender Abstract. As discussed in Iskender, recipients received a systemic AIA T infusion 1 hour before reperfusion, during transplantation. See pg. 914, 2™ paragraph on the right.

In reply and contrary to the arguments, Iskender is no longer a reference of a rejection and arguments directed thereto are moot.  Arguments directed to the difference between perfusion and reperfusion are understood.

3.	Arguments continuing on from page 2 middle paragraph to page 5 top are directed to the teachings of Iskender and are moot because Iskender is no longer a reference of a rejection.

4.	Applicant argues (page 5, first full paragraph)
None of the cited art teaches or suggests such a claimed method or improvement in the claimed characteristics. Cypel-1 and Cypel-2 merely refers to a generic normothermic EVLP process, without any mention of addition of A1AT. As for Iskender, its properties and characteristics are not comparable to those claimed here because they were measured following transplantation and were thought to be primarily the result of A1AT’s interactions with the recipient’s blood cells.

In reply and contrary to the arguments, Hassanein and Dinarello are newly cited for teaching ex vivo perfusion of lungs before transplantation. Hassanein discloses an ex vivo lung solution for machine perfusion of donor lungs (abstract).   
Dinarello  [0008] discloses one challenge to therapeutic transplantation is the damaging effects of the host immune system on the transplant.  Dinarello discloses the composition can comprise A1AT [0042] and be used in flushing or organs [0038]. Dinarello discloses [0043] the therapeutic composition comprising the A1AT can be administered to the organ to be transplanted before transplant.  

5.	Applicant argues (beginning page 6, bottom paragraph) unexpected results in view of Cypel-1, Cypel-2, Steen, Iskender and the A1AT product sheet.  As noted above, Steen and Iskender are no longer references of a rejection.  Dinarello is newly cited for disclosing the composition can comprise A1AT [0042] and be used in flushing of organs [0038]. Dinarello discloses [0043] the therapeutic composition comprising the A1AT can be administered to the organ to be transplanted before transplant (the claimed ex vivo perfusion method before transplantation).

6.	Applicant argues (page 8, first full paragraph) 
As set forth in the Office Action at pg. 15, the Examiner indicates that Applicant’s results do not appear to support the claimed improvement, and points to Table 1 as an example. The Examiner indicates that after EVLP, for the control group, Cdyn is listed at 28.83 + 2.482, whereas for the A1AT treatment group, Cdyn is listed at 33.83 + 4.861, and therefore, the values overlap with each other and are not clearly “different.” Applicant respectfully disagrees. As indicated in the Table above and in Example 4 and Figures 4A and 4B, for the control group, Cdyn was gradually decreased in the control group, while it was maintained for the treatment group, and the changes in Cdyn from baseline to the end of EVLP were significantly higher in the treatment group (Figure SA and 5B).

In Examples 12-13, ex vivo lung perfusion according to the claims herein was performed on 5 severely injured human donor lungs that were declined from clinical use in transplantation. Specifically, as described in Example 12, a set of lungs from each of the 5 donors was treated such that donor’s left or right lung received the perfusion solution with A1AT while the other lung received the perfusion solution without A1AT (similar to that of Cypel-1 and Cypel-2). Perfusion of those lungs with an Al AT-containing and control perfusion solution showed that A1AT treatment had clear benefits for 4 of the 5 lungs (cases 2-5) and more limited benefits for the fifth lung (case 1) compared to lungs treated with perfusion solutions without A1IAT. These results could not have been anticipated from the cited art.

In reply and contrary to the arguments, the improvements are seen when A1AT is administered as noted by Applicant.  Dinarello is cited for disclosing a composition comprising A1AT [0042] can be used in flushing of organs [0038]. Dinarello discloses [0043] the therapeutic composition comprising the A1AT can be administered to the organ to be transplanted before transplant (the claimed ex vivo perfusion method before transplantation).  The obtained therapeutic improvements are a function of A1AT and administration of A1AT to lungs as disclosed by Dinarello would be expected to provide those advantages. 
 Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  MPEP 2112 

7.	Applicant argues (page 8, top paragraph) 
And even those teachings from Gao does not provide a reasonable expectation of success in using the claimed concentrations of A1AT in the instant methods. In Gao, a cell culture model was used to simulate cold preservation and warm reperfusion of donor lungs. See pg. 310 of Gao. The warm serum-containing cell culture medium was used to simulate the reperfusion to induce inflammatory responses and cell death in the lung cells. /d. Furthermore, the clinical situation of Gao’s animal model studies is the same as described in Iskender paper, where AIA T is used to treat IR-induced lung injury in small animals (pig lungs). See Gao Abstract. As discussed above, Gao (like Iskender) and the present claims relate to different physiological processes, and the teachings of Gao would not provide a reasonable expectation that providing AI1AT to an organ before transplantation during an ex vivo perfusion would successfully improve the function of that organ.

Furthermore, in Gao, the A1AT is not incorporated in an EVLP solution as claimed. Thus, one of ordinary skill in the art would understand that the concentration of A1AT set forth in Gao would not necessarily correspond to the same amount incorporated in an EVLP solution.
 
In reply and contrary to the arguments, Hassanein and Dinarello, not Gao, are cited for teaching ex vivo perfusion of organs using A1AT before transplantation. Gao is cited for teaching the results of A1AT treatment are dose- dependent (see, figure 1 (B) and (C)) and (page 311, right column, bottom paragraph) and that A1AT was used at 0.05 to 5 mg/ml (figure 1).  Dinarello discloses [0043] the therapeutic composition comprising the A1AT can be administered to the organ to be transplanted before transplant, disclosing the A1AT is added to ex vivo perfusion solution. 

8.	Applicant argues (page 10, second full paragraph)  
Applicant traverses this rejection for all of the reasons provided in the first section above, as, at the very least, the combination of Cypel-1, Cypel-2, Steen, and Iskender does not provide a reasonable expectation of success in conducting the methods of claims 47 and 72 (part d), and as the instant application provides evidence of unexpected results. There is nothing in Barnes that fills this gap in the other citations, since the Examiner only relies on Barnes for teachings related to plateau pressure (Pplat). There is nothing in Barnes to suggest that Pplat sampled at the termination of the ex vivo perfusion according to the method of claim 1 would be decreased compared to the Pplat sampled at a time before or during the ex vivo perfusion, as recited in claims 47 and 72 (part d). The Examiner contends that Barnes teaches recommended Pplat values in the lungs of transplant recipients, for example. (Office Action at 10.) But this does not teach or suggest that Pplat values would be decreased at the end of an ex vivo lung perfusion, according to claims 47 and 72 (part d). Thus, for all of the reasons above, claims 47 and 72 (part d) is patentable and Applicant respectfully requests withdrawal of this rejection. 

	In reply and contrary to the arguments, Hassanein and Dinarello, not Barnes, are cited for teaching ex vivo perfusion of organs using A1AT before transplantation. Gao is cited for teaching the results of A1AT treatment are dose- dependent (see, figure 1 (B) and (C)) and (page 311, right column, bottom paragraph).
The obtained therapeutic improvements are a function of A1AT and administration of A1AT to lungs as disclosed by Dinarello would be expected to provide those advantages. 
 Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  MPEP 2112 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632